Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an engagement formation for engaging with a part of the tap” in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As defined on page 6, lines 16-19, and reiterated on page 13, lines 8-10; the “engagement formation for engaging with a part of the tap” has been interpreted as an aperture that is placed over a pipe connected to the tap.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“An attachment means for irrotatably attaching the device to the tap” has been interpreted as at least one channel with at least one screw as defined on page 3, lines 13-19. The “fastening means for irrotatably fastening the device to a work surface” has been interpreted as two apertures with screws as defined on page 12, lines 18-24.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 7-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shieh 2009/0172878. As noted in the International Search Report mailed 08/29/2018; Shieh discloses: A device (4, 5) for resisting rotation of a tap (as shown in figures 3-5) fitted to a work surface (A), the device comprising:
a body (3-5);
an engagement formation (the central aperture of 4) for engaging with a part of the tap (1 as shown in figure 5);
and an attachment means (8, 431) for irrotatably attaching the device to the tap; 
wherein the device comprises fastening means (7, 41) for irrotatably fastening the device to a work surface.
Regarding claims 2-4 Shieh discloses; a channel (431) and a screw (8) is arranged in the or each channel such that its tip can be driven into the part of the tap with which the engagement formation engages (as shown in figure 5) including a screw head (as is the socket shown in the end of 8 in figure 5 for turning the screw with a tool).
Regarding claims 7-13 Shieh discloses; the fastening means to comprise one or more counterbored holes (41 shown occupied by 7 in figure 5) through the body, through which one or more corresponding wood screw fasteners (7 element A is wood  and 7 are wood screws as disclosed in paragraph 17) may be introduced to fasten the device to the work surface with the wood screw fasteners 7 being perpendicular to the attachment means 8 and parallel with the longitudinal vertical axis of the engagement formation 4, 5 as seen in figure 5.
Regarding claims 15, 16 and 18, the engagement formation comprises an aperture integrally formed in the device and having a substantially circular profile as shown in figures 3 and 4 extending 
Regarding claim 19; Shieh discloses a method of engaging, attaching and fastening the engagement formation (the central aperture of 4), the attachment means (8, 431) and the fastening means (7, 41) as discussed in claim 1 into the assembly shown in figures 3-5 on paragraphs 16 and 17.
Regarding claim 20; Shieh discloses a nut 3 which is tightened against a lower surface at the bottom of 1 as shown in figure 5.
Claims 1-9, 12, 13, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin 2008/0289698. As noted in the International Search Report mailed 08/29/2018; Lin discloses: A device (10) for resisting rotation of a tap (300) fitted to a work surface (200), the device comprising:
a body (11);
an engagement formation (111) for engaging with a part of the tap (12 and the upper ends of 400);
and an attachment means (25, 113) for irrotatably attaching the device to the tap; 
wherein the device comprises fastening means (50, 220) for irrotatably fastening the device to a work surface.
Regarding claims 2-6 Lin discloses; a channel (113) and a screw (25) is arranged in the or each channel such that its tip can be driven into the part of the tap with which the engagement formation engages (as shown in figure 2) including a screw head (at the end of the pointer for 25 in figure 2) which is larger than the body with the screw of predetermined length.
Regarding claims 7-9 Lin discloses; the fastening means to comprise one or more holes (220 shown in figure 3) through the body, through which one or more corresponding screw fasteners (50) may be introduced to fasten the device to the work surface 

Regarding claims 15, 16 and 18, Lin discloses; the engagement formation comprises an aperture integrally formed in the device and having a substantially circular profile formed by the side wall 112 wherein the bottom wall 111 of the engagement formation is underneath and surrounds and supports the bottom of the tap structure as shown in figures 3 and 4 and is located on a work surface 200. 
Regarding claim 19; Lin discloses a method of engaging, attaching and fastening the engagement formation (111), the attachment means (25, 113) and the fastening means (50, 220) as discussed in claim 1 into the assembly shown in figures 2-4 on paragraphs 19 and 20.
Regarding claim 20; Lin discloses a nut 60 and an unnumbered nut adjacent 60 and surrounding 400 both of which are tightened against a lower surface at the bottom of 200 as shown in figure 3.
Claims 1-4, 7-9, 12, 13, 15-21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pilatowicz 6,301,728. Pilatowicz discloses: A device (39) for resisting rotation of a tap (20) fitted to a work surface (26), the device comprising:
a body (40);
an engagement formation (28) for engaging with a part of the tap (36 as shown in figure 2);
and an attachment means (68, 70) for irrotatably attaching the device to the tap; 
wherein the device comprises fastening means (44, 46) for irrotatably fastening the device to a work surface.
Regarding claims 2-4 Pilatowicz discloses; a channel (68) and a screw (70) is arranged in the or each channel such that its tip can be driven into the part of the tap with which the engagement formation engages (as shown in figures 3 and 10) including a screw head (as is the socket shown in the end of 70 in figure 10 for turning the screw with a tool).

Regarding claims 12 and 13, Pilatowicz discloses; the screw fasteners 46 being perpendicular to the attachment means 70 and parallel with the longitudinal vertical axis of the engagement formation 4011 as seen in figures 2 and 3.
Regarding claims 15, 16 and 18, Pilatowicz discloses; the engagement formation comprises an aperture integrally formed in the device and having a substantially circular profile is underneath and surrounds and supports the bottom of the tap structure at the entry of pipes 22 and 24 as shown in figures 2, 10 and 11 and is located on a work surface 26. 
Regarding claims 17 and 23, Pilatowicz discloses the attachment means screw (70) to be a set screw disclosed on column 3, line 62, with a point as shown by the lines on the end of 70 in figures 3 and 10 which will leave a depression as claimed. 
Regarding claim 19; Pilatowicz discloses a method of engaging, attaching and fastening the engagement formation (28), the attachment means (68, 70) and the fastening means (44, 46) as discussed in claim 1 into the assembly shown in figures 1-4 and disclosed on column 2, line 28, to column 3, line 10.
Regarding claims 20 and 21; Pilatowicz discloses a nut 52 which is tightened against a lower surface of 26 as shown in figures 8 and 9 and can be later removed after attachment as disclosed on column 4, lines 34-50.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Shieh 2009/0172878 in view of Li et al. 8,925,571. As noted in the International Search Report mailed 08/29/2018; Shieh discloses: A device (4, 5) for resisting rotation of a tap (as shown in figures 3-5) fitted to a work surface (A) including a body (3-5) substantially as claimed but does not disclose the body to be plastic. However, Li teaches another device for attaching a tap 10 to a work surface 2 having a body 201, 25 made from plastic as taught on column 5, lines 9-12, for the purpose of lowering assembly and material costs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the make the body of Shieh from plastic as, for example, taught by Li in order to lower assembly and material costs.
Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Lin 2008/0289698 in view of Li et al. 8,925,571. As noted in the International Search Report mailed 08/29/2018; Lin discloses: A device (10) for resisting rotation of a tap (300) fitted to a work surface (200), the device including a body (11) substantially as claimed but does not disclose the body to be plastic. However, Li teaches another device for attaching a tap 10 to a work surface 2 having a body 201, 25 made from plastic as taught on column 5, lines 9-12, for the purpose of lowering assembly and material costs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the make the body of Lin from plastic as, for example, taught by Li in order to lower assembly and material costs.
Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Pilatowicz 6,301,728 in view of Li et al. 8,925,571. Pilatowicz discloses: A device (39) for resisting rotation of a tap (20) fitted to a work surface (26), the device including a body (40) substantially as claimed but does not disclose the body to be plastic. However, Li teaches another device for attaching a tap 10 to a work surface 2 having .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754